Judge Beookb
pronounced the opinion of this Court, as follows:
The Court would affirm the judgment in this case, hut for the objection that, being entered generally, upon all the pleadings, in favour of the appellee, it would be a bar to any future action on the bond declared on. The second and third pleas go to, the foundation of the action of the appellant; but the matter alledged therein is fully avoided by the replications; and the demurrers to those replications ought, in the opinion of the Court, to have been overruled. The demurrer to the rejoinder to the. replication to the first plea, ought also to have been overruled:—the rejoinder alledges no sufficient bar to the action of the appellant, had there been a good replicar lion; but the rejoinder mounts up to the replication; and.. that is defective in this, that it alledgcs that the forthcoming bond, taken on the execution from the Superior Court, was not returned to the office of the Clerk of the County. The Judgment of the Superior Court ought therefore to have been restricted to the faulty Replica: *580tion:—it is therefore reversed, and judgment is to he en~ tered, according with this opinion, as follows:
The Judgment ofthe Superior Court of law is erroneolls in this, that it decides the law, on all the pleadings, for the appellee, which would therefore he a bar to any future action by the appellant on the Bond in the delaration mentioned; when it ought to have been limited to the Replication of the appellant to the first plea of the appellee; the law arising on the demurrers, being for the appellant, had his Replication aforesaid set out a sufficient breach of the condition of the bond; but that Replication is bad in this, that it alledges, as a breach of the condition of said bond, the non-return of the delivery bond, in the said Replication mentioned, to the County Court office. The Judgment of the Superior Court is therefore reversed, with Costs, &c.; and, this-Court proceeding &c., it appears to the Court that the Replication of the appellant to the appellee’s first plea,, and the matters therein contained, are not sufficient in law for-the said appellant to have and maintain his said action against the appellee;—therefore it is considered by the Court that he take nothing &c.